Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 and 16-23 are allowable. The restriction requirement between Species I-IV , as set forth in the Office action mailed on 06/07/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/07/21 is withdrawn.  Claims 2-5, 9, 13-14, and 18, directed to Species I, II and IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees with Applicant’s arguments dated 01/03/22, pages 7-10.  Specifically, Dedrickson (US 2017/0203372) was found to be the closest prior art.  Dedrickson discloses a chuck (See Figure 18) for use with a power driver having a rotatable drive spindle, the chuck comprising:  a plurality of jaws 466 disposed at a forward end of the chuck (See Figure 18), the jaws 466 defining a jaw opening between the jaws for receiving a working bit 428 (See Figure 21); a body 438, wherein the plurality of jaws 466 are disposed in respective passageways 462 in the body 438 and configured to rotate with the body about a center axis of the chuck (See Figure 21);  a push plate 486 operably coupled to each of the jaws (See Figure 21), wherein the jaws 466 are configured to translate forward in the respective passageways to close the jaw opening in response to the push plate 486 translating axially forward [0067];  a jaw spring 506 configured to apply a forward directed force to urge the push plate 486 forward (See Figure 21) [0067];  a sleeve 574; and  a nut 510 having nut teeth configured to be engagable in a helically threaded coupling (Note: the threads of the jaws; See Figure 23A);  wherein the sleeve 574 is configured to cause the nut to rotate in a tightening direction in response to the sleeve being rotated in the tightening direction and the nut being rotationally engaged with the sleeve [0071]; and wherein the nut 510 is configured to cause the jaws to translate forward and clamp onto the working bit in response to the nut being rotated in the tightening direction [0071].  However, Dedrickson does not 
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Dedrickson, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 10, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722